      Case 3:19-cv-00277-DPM-BD Document 64 Filed 09/24/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD                                                          PLAINTIFF

V.                          CASE NO. 3:19-CV-277-DPM-BD

ANTHONY CARTER, et al.                                                     DEFENDANTS

                                          ORDER

       Defendants Carter, Huggins, Johnson, and Trowbridge (Medical Defendants) have

moved for summary judgment on all claims raised against them in this lawsuit. (Doc. No.

60) Mr. Crutchfield may oppose the motion by filing a response no later than Monday,

October 12, 2020.

       In opposing the motion for summary judgment, Mr. Crutchfield may attach

affidavits that he or others have signed. Because affidavits are sworn statements, they

must be either notarized or declared under penalty of perjury (see 28 U.S.C. § 1746).

Unsworn statements will not be considered in deciding the motion for summary

judgment. And to be considered, an affidavit must be based on the personal knowledge of

the person who signs it.

       If Mr. Crutchfield files a response, he must also file a separate, short statement

setting forth the disputed facts that he believes must be decided at a trial. See Local Rule

56.1, Rules of the United States District Court for the Eastern District of Arkansas.

       While Mr. Crutchfield is not required to respond to the Medical Defendants’

motion, if he does not respond, the Court may deem as true the facts set out in the

Medical Defendants’ statement of undisputed facts (Doc. No. 62).
      Case 3:19-cv-00277-DPM-BD Document 64 Filed 09/24/20 Page 2 of 2




      In addition, the Greene County Defendants have moved for additional time to file

their motion for summary judgment. (Doc. No. 63) For good cause, the motion is

GRANTED. The Greene County Defendants’ motion for summary judgment is now due

by October 2, 2020.

      IT IS SO ORDERED this 24th day of September, 2020.


                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
